Citation Nr: 9934599	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  95-01 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for asthma due to 
claimed exposure to mustard gas.  

2.  Entitlement to service connection for a urinary 
disability due to claimed exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to March 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The Board remanded the veteran's claim to the RO for 
additional development in August 1998.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The claim for service connection for a urinary 
disability, claimed as secondary to exposure to mustard gas 
is not plausible.

2.  The veteran has not been shown to have full-body exposure 
to mustard gas or Lewisite during active military service. 

5.  The veteran's asthma has not been shown to be the result 
of an incident in service, to include any in-service exposure 
to mustard gas. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a urinary 
disability, claimed as secondary to mustard gas exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's asthma was not incurred in or aggravated by 
active service, nor may its incurrence in service on the 
basis of mustard gas exposure be presumed.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. §§ 3.303(d), 3.316 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Service Connection Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim. 38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)." Epps v.Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Caluza, Id.

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology. See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 97 (1998). 
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease. Ibid.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim. Id.  Furthermore, a claim that is not well grounded 
must be denied.

II.  Laws Pertaining to Exposure to Mustard Gas

According to the applicable regulations, exposure to the 
specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin;

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease;

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.  38 C.F.R. § 3.316 (1999).

Recently the Court held that, in cases involving exposure to 
specified vesicant agents (mustard gas and Lewisite) under 38 
C.F.R. § 3.316, the burden of submitting a well grounded 
claim is a relaxed standard rather than the generally 
applicable Caluza test.  Specifically, the Court held that 
under 38 C.F.R. § 3.316 "the veteran is relieved of his 
burden of providing medical evidence of a nexus between the 
current disability and the in-service exposure.  The 
regulation does not require a medical nexus, but rather a 
nexus is presumed if the other conditions [of the regulation] 
are met.  The reason behind this relaxed standard is the 
circumstances [of secrecy] surrounding the testing of mustard 
gas." Pearlman v. West, 11 Vet. App. 443 (1998).  In cases 
involving exposure to vesicant agents under 38 C.F.R. § 3.316 
the Board must assume that the lay testimony of such exposure 
is true for the purposes of establishing a well grounded 
claim.  Therefore, under the law as provided in Pearlman if a 
veteran has one of the diseases specified 38 C.F.R. § 3.316 
then all the veteran needs to do is assert that he was 
exposed to mustard gas and his claim is well grounded.  That 
is, he has presented a claim which is plausible.  


III.  Factual Background 

The veteran claims that he has a urinary disability and 
asthma as a result of exposure to mustard gas in service.  He 
claims that he was exposed to mustard gas while stationed at 
Jefferson Barracks in St. Louis, Missouri during his basic 
training.  He states that he developed sores and blisters and 
ran from the chamber.  He states that he was treated, but 
incorrectly diagnosed as having measles.  

Service medical records reflect that in 1944, the veteran was 
treated for non-specified urethritis, cause undetermined.  On 
examination February 1945, his genitourinary system showed no 
abnormality. The service records show no respiratory 
complaints or treatment.  Examination in February 1945 showed 
physiological breath sounds.  

Private medical records show treatment in May 1947 for 
genitourinary complaints, and the diagnosis was questionable 
prostatitis.  On VA examination in May 1950, the veteran's 
genitourinary system was noted to be normal, as was his 
respiratory system.  The veteran was treated in August 1987 
for blood in his urine, which he reported subsequently 
disappeared.  Private medical records dated in September 1987 
show treatment for asthma, with a notation that the veteran's 
history was negative for asthma.  

A chest X-ray performed in December 1987 at a private 
facility shows mild non-specific increase in the pulmonary 
markings, probably pulmonary fibrosis.  Possible pulmonary 
emphysema was also noted.  Private medical records show that 
in December 1987, the veteran was treated for a bladder 
tumor.  By way of history, the veteran reported having a 
short episode of hematuria in August 1987, and subsequent 
development of mild lower abdominal pressure pains.  The 
impression was bladder tumor.  The veteran was found to have 
grade 5 carcinoma of the bladder and a total cystectomy and 
ileal loop was performed in January 1988 when a diagnosis of 
transitional cell carcinoma of the bladder was made.  

In a September 1998 Report of Contact, the RO noted that a 
call was made to the Central Office of the VA Rating 
Procedures Staff for information on whether the veteran's 
name appeared on a list of participants in mustard gas 
testing/training for the United States Army.  The call was 
returned and it was verified that the veteran's name was not 
on a list of participants in mustard gas testing/training.  

In an October 1998 letter from the Department of the Army 
U.S. Army Soldier and Biological Chemical Command to the RO, 
it was stated that this organization was unable to verify the 
veteran's alleged exposure to mustard gas.  It was noted that 
it appeared that the veteran was referring to his gas chamber 
experience while in training.  It was reported that the 
locations the veteran stated were not sites where 
experimentation occurred.  The gas chamber program was then 
explained, and it was stated that both tear gas and chlorine 
were capable of causing a skin irritation, especially in hot, 
humid weather.  

The veteran was examined by VA in November 1998.  The veteran 
gave a history of exposure to mustard gas in 1943 in a 
chamber.  He reported fleeing from the chamber due to burning 
of the skin, and the subsequent development of blisters on 
his body due to this exposure.  He stated that two months 
later he developed soreness on urination.  He indicated that 
in 1988, he had bloody urine and that a bladder tumor was 
diagnosed.  The tumor was treated by radical cystectomy and 
prostatectomy and the veteran then underwent chemotherapy.  
It was reported that he now had an ileostomy bag.  He also 
reported having shortness of breath and dyspnea with wheezing 
at night.  He reported having a productive cough on and off.  
Examination showed the lungs to be clear to percussion and 
auscultation.  Pulmonary function studies diagnosed asthma. 
The examiner diagnosed, carcinoma of the bladder status post 
surgery and chemotherapy and history of chronic lung disease, 
type and cause unknown.  The examiner opined that the 
veteran's exposure to mustard gas had nothing to do with 
either his urinary tract problems or his subsequent lung 
disease if such could be proven to exist.  The examiner 
stated that the only effect of mustard gas was the 
vesication, the blistering of his skin, and no effect on 
either urinary tract or respiratory tract then or since.  

A.  A Urinary Disability

The Board has reviewed all of the evidence of record, and 
notes initially that while there is no evidence confirming 
mustard gas exposure other than the statements of the 
veteran, further development in this regard is not necessary 
in light of the Board's determination that even though the 
veteran has a urinary disability, this is a disability for 
which presumptive service connection is not warranted under 
38 C.F.R. § 3.316.  Further, the statements of the veteran 
have no probative value concerning the question of a 
relationship between the urinary disorder and his claimed 
exposure, since he has not been shown to have any medical 
training.  See Grottveit v. Brown, supra.  Consequently, any 
presumptions pertaining to mustard gas exposure are not 
applicable in this case and there is no evidence of record 
specifically in support of a correlation between a urinary 
disability and mustard gas exposure.

Thus, the evidence advanced to establish affirmatively that 
his urinary disability is connected to service consists of 
his own statements.  While the veteran was treated in service 
for urinary complaints, thereafter there is no indication of 
urinary complaints until 1947, two years after service 
discharge.  The veteran has not submitted any competent 
evidence specifically linking the aforementioned disability 
to active service, to include the exposure to mustard gas.  
As a lay person, the veteran lacks the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. 
Derwinski, supra.  Without competent medical evidence 
demonstrating that a disability currently exists that is due 
to a disease that was present in service, or that there is 
otherwise a causal relationship between current disability 
and service, the Board must find that the veteran's claim for 
service connection for a urinary disability as a residual of 
mustard gas are not well grounded.  

The Board would emphasize that its decision to deny this 
claim as not well grounded is based on the fact that the 
claimed disability is not among those diseases entitled to 
presumptive service connection under 38 C.F.R. § 3.316 and is 
otherwise not related by medical evidence to service.  Thus, 
the recent case of Pearlman v. West, 11 Vet. App.443 (1998) 
is clearly distinguishable.  In that case, the Court noted 
that there was a relaxed standard for establishing service 
connection in a case involving exposure to mustard gas.  
Moreover, the Court held that for purposes of submitting a 
well-grounded claim relating to exposure to toxic gases under 
38 C.F.R. § 3.316, the Board must assume that the lay 
testimony of exposure is true.  In Pearlman, however, there 
was no dispute as to the applicability of 38 C.F.R. § 3.316, 
and in this case, the Board has specifically determined that 
the veteran's urinary disability is not a disability for 
which presumptive service connection is warranted under 38 
C.F.R. § 3.316.  Consequently, the Board does not find that 
it is required to address the veteran's claim on the merits.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved the issue 
on the merits, whereas the Board finds that the veteran did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the claim is inherently implausible, any error 
by the RO is harmless and the veteran is not prejudiced.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. 
Brown, 9 Vet. App. 425 (1996).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  In this regard, a medical 
opinion linking any current findings with the veteran's 
military service would be helpful in well grounding his 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).

B.  Asthma

The Board has reviewed the evidence of record, and again 
notes that the recent case of Pearlman v. West, supra, 
recently articulated a relaxed standard for establishing a 
well-grounded claim of service connection in a case involving 
exposure to mustard gas.  The Court specifically held that 
for purposes of submitting a well-grounded claim relating to 
exposure to toxic gases under 38 C.F.R. § 3.316, the Board 
must assume that the lay testimony of exposure is true.  At 
the outset, the Board observes that asthma is a disease 
subject to presumptive service connection in accordance with 
38 C.F.R. § 3.316.  However, the Board further notes that it 
is still then necessary to determine whether the evidence 
confirms full-body mustard gas exposure or otherwise supports 
presumptive service connection under 38 C.F.R. § 3.316.  In 
light of Pearlman, the Board has determined that the 
veteran's claim for service-connection for asthma, claimed as 
secondary to exposure to mustard gas is well grounded.  
Moreover, in a merits review, the Board is obligated to 
provide findings as to the credibility to be assigned to the 
evidence of record.

The only evidence offered to support the conclusion that the 
veteran was actually exposed to mustard gas at Jefferson 
Barracks in St. Louis, Missouri in 1943 are the evidentiary 
statements of the veteran concerning alleged exposure.  The 
Board has no doubt that this evidence has been offered in 
good faith.  The probative weight of this evidence, however, 
is not measured by whether the veteran is sincere in his 
beliefs or recollections, but whether those beliefs or 
recollections are accurate.  In measuring that accuracy, the 
Board has looked broadly at the record. 

First, the Board notes that the RO has mounted appropriate 
efforts to have the service department confirm such alleged 
exposure, however, no evidence has been found that would 
directly support the veteran's evidentiary assertions and 
those statements alleging that he was actually exposed to 
mustard gas at Jefferson Barracks in 1943.  The VA Central 
Office has determined that the veteran's name did not appear 
on the list of participants in mustard gas testing for the 
Army.  In addition, the Department of the Army U.S. Army 
Soldier and Biological Chemical Command has reported that the 
location stated by the veteran was not among those where 
experimentation occurred.  There is nothing in the record 
that shows the claimant had special training or expertise in 
the field of identifying toxic gases.  The Board thus 
concludes that the question of whether the veteran had full 
body exposure to mustard gas boils down to what weight should 
be accorded to lay recollection of an event decades ago by 
the veteran versus government record documentation.  In this 
instance, the Board finds that more weight must be accorded 
to the government records.  

In addition, there are no service department records 
confirming treatment directly, or even statements of medical 
history reflecting such treatment of asthma during service.  
The first post-service evidence of asthma was not until the 
veteran sought treatment from a private physician in 1987, 
decades after he was discharged from service.  At that time, 
the examiner noted no prior history of asthma, and did not 
attribute the veteran's asthma to the alleged exposure.  As 
the first post-service evidence of asthma was not until the 
late 1980's, there is lacking credence to the veteran's 
current recollections that he had symptomatic manifestations 
in service or shortly thereafter, or a continuity of 
manifestations of the claimed disability since his period of 
active service.  If these collateral elements of the account 
are not supported, the Board does not find that the veteran's 
assertions concerning the key point, exposure to mustard gas 
as opposed to any other gas, can be found to be credible. 

In summary, the positive evidence of exposure consists only 
of the veteran's recollections of alleged mustard gas 
exposure and manifestations thereafter decades after the fact 
that are not sustained where the record could be expected to 
sustain them.  The negative evidence includes the complete 
lack of any service department support for full body exposure 
including documentation that the veteran was not among those 
listed as having been exposed and that testing was not 
conducted at the site the veteran claimed, the lack of 
support for treatment during or post service until many years 
after service, and the recorded medical history post service 
that contradicts the claimant's recollections.  The Board 
assigns far more weight to this negative evidence.

Accordingly, the Board concludes that the negative evidence 
clearly outweighs the positive evidence.  Under such 
circumstances, the benefit of the doubt doctrine is not for 
application and the claim for service connection for 
bronchitis, claimed as secondary to exposure to mustard gas 
must be denied.  38 U.S.C.A. § 5107.

Finally, the Board must emphasize that in view of the Board's 
finding that the record does not support full body exposure 
to mustard gas under 38 C.F.R. § 3.316, any presumptions 
pertaining to mustard gas exposure are not applicable in this 
case. Consequently, although the evidence does indicate that 
the veteran has asthma, without competent (medical) evidence 
that otherwise links this disorder to service, service 
connection for this disorder is not warranted.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).


ORDER

Evidence of a well grounded claim not having been submitted, 
the claim of entitlement to service connection for a urinary 
disability is denied.

 
Service connection for asthma, claimed as secondary to 
exposure to mustard gas is denied. 



		
	F. JUDGE FLOWERS
Member, Board of Veterans' Appeals



 

